J-S18017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.T.-D.N.,                      IN THE SUPERIOR COURT OF
A MINOR                                                   PENNSYLVANIA




APPEAL OF: C.B.N., MOTHER

                                                         No. 3108 EDA 2016


                 Appeal from the Order Entered September 13, 2016
                In the Court of Common Pleas of Philadelphia County
                  Family Court at No(s): CP-51-AP-0000186-2014
                                         CP-51-DP-0012032-2010

    IN THE INTEREST OF: Z.N.N., A MINOR           IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




    APPEAL OF: C.B.N., MOTHER

                                                       No. 3109 EDA 2016


                Appeal from the Order Entered September 13, 2016
               In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000187-2014
                                        CP-51-DP-0012031-2010

BEFORE: PANELLA, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                              FILED APRIL 19, 2017

        Appellant C.B.N. (“Mother”) appeals from the September 13, 2016

orders granting petitions filed by the Philadelphia Department of Human
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-S18017-17


Services (“DHS”) for involuntary termination of her parental rights to her

children, Z.T.-D.N., born November 2009, and Z.N.N., born October 2008,

(collectively, “the Children”). Upon careful review, we affirm.

      The trial court set forth the facts of this case as follows:

         The family in this case became known to DHS on
         December 31, 2009, when DHS received a General
         Protective Services (“GPS”) report that Mother was
         transient, suffered from bipolar disorder, and was
         breastfeeding [Z.T.-D.N.] while suffering from a serious,
         untreated infection of [methicillin-resistant Staphylococcus
         aureus “MRSA”]. This report was substantiated.           On
         January 6, 2010, DHS obtained an Order of Protective
         Custody (“OPC”) and placed the Children in a foster home.
         The court adjudicated the Children dependent at a January
         21, 2010, hearing and fully committed them to DHS
         custody.

         Mother made steady progress in complying with court-
         ordered objectives, and on June 13, 2011, the court
         returned the Children to Mother and discharged the case.

         On February 27, 2012, DHS received a GPS report alleging
         that Mother was facing eviction and had refused to enter a
         shelter with the Children. DHS obtained an OPC and
         placed the Children in a foster home. The Children were
         adjudicated dependent on March 7, 2012, and fully
         committed to DHS custody. The case was transferred to a
         Community Umbrella Agency (“CUA”) which developed a
         Single Case Plan (“SCP”) with objectives for Mother.

         At regularly-scheduled permanency hearings between
         2012 and 2015, Mother never successfully complied with
         her SCP objectives. DHS filed a petition to involuntarily
         terminate Mother’s parental rights on April 23, 2014. This
         petition was amended on August 19, 2016.

Trial Ct. Op., 11/10/16, at 1-2 (some formatting added).




                                      -2-
J-S18017-17


      A goal change and termination hearing was held on September 13,

2016. At the hearing, the CUA case manager, Alice Williams, testified that

Mother’s SCP objectives were to obtain suitable and permanent housing,

attend the Clinical Evaluation Unit for a dual diagnosis assessment, attend

the Achieving Reunification Center for services, undergo a Parenting

Capacity Evaluation, and visit with the Children.    Trial Ct. Op. at 2; N.T.,

9/13/16, at 16.

      Ms. Williams testified that Mother did not currently have appropriate

housing for the Children and had lived at five different addresses since 2012,

and thirteen different addresses since 2009. Mother had received three

housing grants. Mother was offered a chance to enter a shelter, but refused.

At the time of the hearing, Mother was living in a family member’s house,

and did not have a lease for that house. Trial Ct. Op. at 2.

      Mother did not consistently attend mental health treatment until

June 14, 2016.     Ms. Williams testified that she was concerned about

Mother’s mental health because Mother was dismissive of problems, had

mood swings, and cursed at CUA employees. Trial Ct. Op. at 2.

      Mother completed a parenting class, but Ms. Williams testified that she

believed Mother needed an additional parenting class because Mother had

not expressed an interest in how the Children were doing. Mother refused to

sign a consent for mental health treatment for one of the Children, and DHS

had to obtain a court order.    Mother had a Parent Capacity Evaluation in


                                     -3-
J-S18017-17


2013,     which    recommended         that     she   maintain   housing,   continue

employment, obtain a general equivalency diploma, attend therapy, and

participate in visits.       Although Mother obtained a diploma and continued

employment, she failed to comply with the other recommendations. Mother

was     referred   for   a    second   Parent    Capacity   Evaluation,   and,   after

rescheduling several times, had an appointment scheduled for October 2016,

after the court’s hearing on DHS’s petition for a goal change and termination

of Mother’s parental rights. Trial Ct. Op. at 2-3; N.T., 9/13/16, at 22-28,

44-46, 74-76.

        Ms. Williams testified that Mother usually attended visits, but had not

seen the Children for at least one month by the time of the September 13,

2016 hearing. Z.T.-D.N. told Ms. Williams he did not want to see Mother,

and the Children threw tantrums when it was time for Mother to visit. Trial

Ct. Op. at 3. The Children were in pre-adoptive homes, and Ms. Williams

testified that it was in their best interest to terminate Mother’s parental

rights. Trial Ct. Op. at 3; N.T., 9/13/16, at 29, 48-50.

        Dawn Scott, the CUA reunification coach who supervised Mother’s

visits with the Children, testified that Mother had not been consistent with

visits in the last six months. Visits were moved from Mother’s house to DHS

after Mother yelled at a foster parent during a visit.           Mother was offered

twenty-two visits at DHS. She attended six. Mother brought the Children’s

sibling, a baby, to visits, and focused on the baby rather than the Children.


                                         -4-
J-S18017-17


At one visit, Mother brought food for the baby, and when the Children said

they were hungry and asked for some, she fed it all to the baby.         During

visits, Mother is not open to feedback or redirection. Z.T.-D.N. did not want

to visit Mother; had to be carried, kicking and screaming, to the visits; and

did not want to interact with Mother during the visits.      Z.N.N. refused to

attend one visit. Ms. Scott described Mother’s relationship with Z.N.N. (who

was seven years old at the time of the hearing) as more of a “girlfriend

relationship” than a parent-child relationship. Ms. Scott testified that Mother

is unable to provide for the Children, and it is in the Children’s best interest

to be adopted. Trial Ct. Op. at 3-4; N.T., 9/13/16, at 93-102, 104-09, 115-

20.

      Mother presented testimony from Melissa Watts, a previous CUA

supervisor.   Ms. Watts stated that when she had the case, between

December 11, 2015 and March 30, 2016, she believed reunification was a

viable option. At that time, she also believed that termination of Mother’s

rights would not be in the Children’s best interest, and would cause the

Children irreparable harm. However, Ms. Watts never supervised any visits

between Mother and the Children and never spoke to the Children about

Mother.   When Ms. Watts was the case supervisor, Mother was renting a

room in a shared living facility, and did not have room for the Children there.

Trial Ct. Op. at 4; N.T., 9/13/16, at 139-50.




                                     -5-
J-S18017-17


       Mother testified, accurately identifying her SCP objectives and stating

that she completed them prior to her reunification with the Children in 2011.

Mother claimed that she did not understand her objectives when the

Children came back into care in 2012. Mother had attended almost every

court hearing. Mother said that she missed visits with the Children because

the reunification coach did not show up, and she had difficulty attending

therapy because it conflicted with her work schedule. Mother began therapy

in June of 2016. She signed releases for CUA to obtain her mental health

records.    She denied ever having any mental health diagnosis, despite

documentation showing that she had been diagnosed with Major Depressive

Disorder. Although Mother attended two parenting classes, she was unable

to explain what she had learned.           Mother had two jobs and was trying to

save money, but could not afford a deposit for appropriate housing. Mother

admitted that she refused to sign consents when Z.T.-D.N. was hospitalized

in 2016. She did not know the name of the Children’s therapists. Trial Ct.

Op. at 4-5; N.T., 9/13/16, at 151-52, 157, 159-60, 164, 165-67, 171-72,

174, 180, 183-84, 191-93, 197-98.

       At the conclusion of the hearing, the trial court granted the petitions to

terminate Mother’s parental rights to the Children pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (8)1 and (b), and changed the Children’s goals to adoption.

____________________________________________
1
  The trial court also found that termination was appropriate under 23
Pa.C.S. § 2511(a)(5). See N.T., 9/13/16, at 228; Decree of Involuntary
(Footnote Continued Next Page)

                                           -6-
J-S18017-17


Trial Ct. Op. at 5.2 On September 26, 2016, Mother filed timely notices of

appeal. This Court consolidated the appeals sua sponte.

      On appeal, Mother presents the following issues for our review:

          A. Whether the trial court committed reversible error when
          it involuntarily terminated mother’s parental rights where
          such determination was not supported by clear and
          convincing evidence under the Adoption Act[,] 23 Pa.
          C.S.A. § 2511 (a)(1), (a)(2), (a)(5), and (a)(8)[,] as
          mother made progress towards working and meeting her
          FSP[3] goals, namely staying drug free, working towards
          obtaining housing, working on parenting skills, and other
          goals, during the child’s placement?

          B. Whether the trial court committed reversible error when
          it involuntarily terminated mother’s parental rights without
          giving primary consideration to the effect that the
          termination would have on the developmental[,] physical
          and emotional needs of the child as required by the
          Adoption Act[,] 23 Pa. C.S.A. § 2511(b)?




                       _______________________
(Footnote Continued)
Termination of Parental Rights, 9/13/16. However, the trial court does not
mention Subsection (a)(5) in its opinion. Because we affirm on the basis of
the trial court’s decision with regard to Subsections (a)(1), (2), and (8) and
Subsection (b), we need not address Subsection (a)(5). See In re B.L.W.,
843 A.2d 380, 384 (Pa. Super.) (en banc) (holding that in order to affirm,
Superior Court need only agree with trial court as to any one subsection of
Section 2511(a) and as to Section 2511(b)), appeal denied, 863 A.2d 1141
(Pa. 2004).
2
 The trial court also terminated the parental rights of the Children’s fathers,
who did not appeal. See Trial Ct. Op. at 5 n.1.
3
  Mother does not define “FSP,” but this acronym is often used for Family
Service Plan. See, e.g., In re N.A.M., 33 A.3d 95, 97 (Pa. Super. 2011).
The goals Mother identifies in her brief are consistent with her SCP
objectives.



                                            -7-
J-S18017-17


Mother’s Brief at 4. Mother challenges only the termination of her parental

rights; she does not challenge the change of the permanency goal to

adoption.

     We consider Mother’s issues in light of our well-settled standard of

review.

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of
          fact and credibility determinations of the trial court if they
          are supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will. The trial court’s
          decision, however, should not be reversed merely because
          the record would support a different result. We have
          previously emphasized our deference to trial courts that
          often have first-hand observations of the parties spanning
          multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis.

          Initially, the focus is on the conduct of the parent. The
          party seeking termination must prove by clear and
          convincing evidence that the parent’s conduct satisfies the
          statutory grounds for termination delineated in Section
          2511(a). Only if the court determines that the parent’s
          conduct warrants termination of his or her parental rights
          does the court engage in the second part of the analysis
          pursuant to Section 2511(b): determination of the needs
          and welfare of the child under the standard of best
          interests of the child. One major aspect of the needs and
          welfare analysis concerns the nature and status of the

                                      -8-
J-S18017-17


        emotional bond between parent and child, with close
        attention paid to the effect on the child of permanently
        severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are satisfied. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Section 2511 of the Adoption Act provides:

        (a) General rule.—The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                 *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions which
           led to the removal or placement of the child continue to
           exist and termination of parental rights would best
           serve the needs and welfare of the child.

                                 *    *    *


                                     -9-
J-S18017-17


         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (8), and (b).

      Mother argues that the trial court failed to recognize the progress she

had made toward meeting the goals DHS set for her. She also contends that

the trial court failed to consider her bond with the Children and the effect

that termination of her parental rights would have on the needs and welfare

of the Children.

      After careful review of the record, the parties’ briefs, and the trial

court’s decision, we affirm on the basis of the trial court opinion by the

Honorable Joseph Fernandes.      See Trial Ct. Op. at 5-13 (holding (1) clear

and convincing evidence existed to terminate Mother’s parental rights under

subsections (a)(1), (2) and (8); and (2) court properly determined that

termination of Mother’s parental rights would be in the best interest of the

Children).   Because we discern no abuse of discretion or error of law, we

affirm the orders below. See In re T.S.M., 71 A.3d at 267. The parties are

instructed to include the attached trial court decision in any filings

referencing this Court’s decision.

                                     - 10 -
J-S18017-17


     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017




                          - 11 -
                                                                             Circulated 04/07/2017 03:06 PM




                      IN THE COURT OF COMMON PLEAS
                     FOR THE COUNTY OF PHILADELPHIA
                          FAMILY COURT DIVISION


In the Interest of Z.T.-D.N., a Minor              CP-5l-DP-0012032-2010
                                                   CP-51-AP-0000186-2014                                 .r'·· ... ~.
                                                                                                         !~   ~-:>
In the Interest of Z.N.N., a Minor                 CP-51-DP-0012031-2010
                                                                                      ·~:i
                                                   CP-5 l-AP-0000187-2014             ....~,~
                                                                                      .,i.,.;-
                                                                                     (j                ·transferred to a Community Umbrella Agency ("CUA") which developed a Single Case Plan
(''SCP") with objectives for Mother. At regularly-scheduled permanency hearings between 2012
and 2015, Mother never successfully complied with her SCP objectives. DHS filed a petition to
involuntarily terminate Mother's parental rights on April 23, 2014. This petition was amended on
August 19, 2016.


The goal change and termination trial was held on September 13, 2016. At the trial, the CUA case
manager testified that the Children had come into care around 2010 because Mother was transient
and breastfeeding while infected with MRSA. The Children had been reunified with her in 2011,
but came back into care in 2012 because Mother was about to be evicted. (N.T. 9/13/16, pgs. 11-
12, 14). Mother's SCP objectives were to obtain stable housing, attend the Clinical Evaluation
Unit (''CEU") for dual diagnosis assessment, attend the Achieving Reunification Center ("ARC")
for services, take a Parenting Capacity Evaluation (''PCE") and visit with the Children.       (N.T.
9/13/16, pg. 16). Mother did not have appropriate housing, and had lived at five different addresses
since 2012, and thirteen different addresses since 2009. Mother was offered a chance to enter a
shelter with the Children, but she refused. (N.T. 9/13/16, pgs. 16, 41). Mother had received three
PHMC housing grants, which the CUA case manager testified was unusual, since these grants
were intended to be a one-time payment to permit a family to make a deposit on a lease. These
grants were each between $1,500 and $2,500. Mother was arrested and imprisoned for several
months, losing her housing. The criminal charges were dropped. (N.T. 9/13/16, pgs. 17, 41-42).
Mother currently works two jobs and lives in a house owned by a family member. She does not
have a lease for that house. (N.T. 9/13/16, pg. 18). Mother has admitted to CUA in the past that
she had been diagnosed with mood disorders and bipolar disorder. (N.T. 9/13/16, pg. 68). Mother
has both admitted to being prescribed medications for mental health, and also denied being on
medication. (N.T. 9/13/16, pgs. 85-87). CUA re-referred Mother for mental health evaluation and
services on January 25, 2016, but never received any records showing that Mother was evaluated
or began treatment.   (N.T. 9/13/16, pg. 21). Mother only engaged in consistent mental health
treatment since June 14, 2016, and could not provide documents showing that she had attended
before that date. (N.T. 9/13/16, pg. 19). The CUA case manager testified that she has concerns
about Mother's mental health, since Mother is dismissive of problems, has mood swings and often
curses at CUA employees. (N.T. 9/13/16, pgs. 43-44, 83-84). Mother was referred for a parenting


                                            Page 2 of 13
 class at ARC, which she completed.        However, the CUA case manager testified that due to
 Mother's behavior, Mother would need to complete the parenting class again. Mother never asks
 about the Children during her interactions with CUA. (N.T. 9/13/16, pgs. 22-23). Mother never
 signed consents to permit the Children to receive therapy at Joseph J. Peters Institute ("JJPI"), and
 DHS was forced to obtain a court order authorizing the treatment. (N.T. 9/13/16, pgs. 24-25, 27-
28). The Children had previously been attending JJPI regularly while in Mother's care. It was
only after their removal that attendance became an issue. (N.T. 9/13/16, pg. 62). Mother's refusal
to sign consents for the Children impaired their health and emotional well-being. (N.T. 9/13/16,
pgs. 47-48). Mother described to the CUA case manager how a friend would "provide support"
for the Children if they were reunified with Mother. (N.T. 9/13/16, pg. 26). Mother completed a
PCE in 2013. This PCE recommended that Mother obtain her GED, find more permanent
employment and engage in individual therapy. (N.T. 9/13/16, pgs. 45-46). Mother successfully
obtained her GED. (N.T. 9/13/16, pg. 75). Mother was referred for a second PCE in March 2016,
but due to her missing the appointment, this was rescheduled several times. The most recent
appointment is scheduled for October 21, 2016. (N.T. 9/13/16, pgs. 27-28, 90). The Children are
placed in pre-adoptive homes, and it is in their best interest to be adopted. (N.T. 9/13/16, pgs. 29,
50). The CUA case manager testified that Mother usually attended visits, but had not seen the
Children in a month at the time of the trial. (N.T. 9/13/16, pg. 30). Child 1 does not want to see
Mother, saying that Mother is "not my Mom". (N.T. 9/13/16, pg. 49). The Children throw
tantrums and become violent when visits with Mother are mentioned. (N.T. 9/13/16, pgs. 80-81).
The Children would not suffer any irreparable harm if Mother's rights were terminated. (N.T.
9/13/16, pgs. 47-48). The CUA visitation coach testified that Mother's visitation with the Children
is inconsistent. (N.T. 9/13/16, pg. 94). Visits had been at Mother's home, but during one visit
Mother yelled at the foster parent and caused an incident. (N.T. 9/13/16, pg. 106). Visits were
moved to DHS. Since the visits were moved, Mother was offered twenty-two visits. Mother made
six visits, missed thirteen and had scheduling conflicts for three. (N.T. 9/13/16, pgs. 95-96, 107).
At one visit, the Children were hungry. Mother brought the Children's sibling, a baby who is not
in DHS care, to the visit. Mother also brought food, and when the Children asked for it, Mother
fed the food to the baby instead. The Children got none. (N.T. 9/13/16, pg. 97). Mother spends
most of her time during visits holding and interacting with the baby, which is not in DHS care.
(N.T. 9/13/16, pgs. 119-120). Child 1 kicks and screams when visits are about to begin, and must


                                            Page 3 of 13
be physically picked up and carried into the room. Child 2 dreads visits, and once simply refused
to attend. (N.T. 9/13/16, pgs. 98-99). Mother is not open to advice or redirection during visits,
and is not able to provide for the Children at this time. The CUA visitation coach testified that it
was in the Children's best interest to be adopted. (N.T. 9/13/16, pgs. 101-102). Child 1 does not
want to interact with Mother during visits. (N.T. 9/13/16, pg. 116). Mother's relationship with
Child 2 is a girlfriend-type relationship, and is not parental. Mother speaks to Child 2, who is
seven years old, as though Child 2 was Mother's teenage girlfriend.       This behavior is not age-
appropriate for either Mother or Child 2. (N.T. 9/13/16, pgs. 108, 117-118). The former CUA
supervisor testified that when she had the case, between December 11, 2015 and March 30, 2016,
reunification with Mother was viable. The former CUA supervisor opined that, during that time,
the Children would suffer irreparable harm if Mother's rights were terminated.        However, the
former CUA supervisor never spoke with the Children and never observed any visit with Mother.
(N.T. 9/13/16, pgs. 139-145). Mother never lived in housing with room for herself, the baby and
the Children. Mother was renting a room. (N.T. 9/13/16, pgs. 149-150).


Mother testified, accurately reciting her SCP objectives.    The Children had been reunified with
Mother in 2012. (N.T. 9/13/16, pg. 159). Mother also testified that she attended all prior hearings
because she wanted to reunify with her Children, but never understood what her goals were at the
time the Children came back into care a second time. (N.T. 9/13/16, pgs. 191-192). Mother
testified that she missed scheduled visits because the CUA visitation coach did not show up. (N.T.
9/13/16, pgs. 151-152). Mother testified that she did not do mental health intakes because they
conflicted with her work schedule. (N.T. 9/13/16, pg. 180). Mother testified that she had engaged
with mental health treatment three months ago, and that this was her first ever engagement with
treatment. Mother has signed the appropriate releases. (N.T. 9/13/16, pg. 157). Mother testified
that she had attended substantially more than five sessions, then read from a treatment record which
established that she attended only five sessions. (N.T. 9/13/16, pgs. 194-195). Mother testified
that she had never had a mental health diagnosis, had never been on medication and had no history
of mental illness. (N.T. 9/13/16, pg. 164). Mother also read from a document which stated that
she had been diagnosed with Major Depressive Disorder. (N.T. 9/13/16, pg. 193). Mother testified
that she had completed two parenting courses, but was still court-ordered to complete a third
course. (N.T. 9/13/16, pgs. 166-167). Mother was completely unable to explain anything she had



                                            Page 4 of 13
    learned at parenting classes, stating "I don't want to say I didn't learn anything." (N.T. 9/13/16,
    pgs. 183-184). Mother testified that she worked two jobs, but did not have appropriate housing
    because she could not save up enough for a deposit. (N. T. 9/13/16, pg. 172). Mother had received
    $2,500 in one of her PHMC grants for housing assistance, but subsequently lost the property.
    Mother's has a long history of unstable housing. Even with PHMC grant assistance, Mother is
unable to maintain stable housing. (N.T. 9/13/16, pgs. 174-176, 177-179). Mother testified that
    she refused to sign consents for Child l's treatment during his 2016 hospitalization, and did not
know the name of Child 2's trauma therapist, though she had previously been ordered to attend
the Children's medical appointments. (N.T. 9/13/16, pgs. 196-198). Following argument, the trial
court terminated Mother's parental rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (8) and (b)
and changed the Children's goals to adoption.1             On September 26, 2016, Mother filed this appeal.


Discussion:
Mother avers on appeal that the trial court committed reversible error when it:
       1. Involuntarily terminated Mother's parental rights such determination was not supported by
           clear and convincing evidence under the Adoption Act 23 Pa.C.S.A. §251 l(a)(l), (2) and
           (8) when [Mother J made progress towards working and meeting the ESP [sic] goals.
       2. Involuntarily terminated Mother's parental rights without giving primary consideration to
           the effect that the termination would have on the developmental physical and emotional
           needs of the Children as required by the Adoption Act 23 Pa.C.S.A. §251 l(b).


Mother has not appealed the trial court's change of permanency goal to adoption, therefore she has
waived the issue on appeal. Mother has appealed the involuntary termination of her parental rights.
The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa.C.S.A. §251 l(a), which provides the following grounds for §251 l(a)(l):
           (a) General rule - The rights of a parent, in regard to a child, may be terminated after a
           petition is filed on any of the following grounds:
           (1) The parent, by conduct continuing for a period of at least six months immediately
          preceding the filing of the petition, has either evidenced a settled purpose of relinquishing
          parental claim to a child or has refused or failed to perform parental duties.


1 The trial court also terminated the parental rights of the Children's fathers and putative fathers. None of these
individuals has appealed.

                                                     Page 5 of 13
In proceedings to involuntarily terminate parental rights the burden of proof is on the party seeking
termination, which must establish the existence of grounds for termination by clear and convincing
evidence.   In re Adoption o(Atencio, 650 A.2d 1064 (Pa. 1994). To satisfy section (a)(l), the
moving party must produce clear and convincing evidence of conduct sustained for at least six
months prior to the filing of the termination petition, which reveals a settled intent to relinquish
parental claim to a child or a refusal or failure to perform parental duties. However, the six-month
time period should not be applied mechanically; instead, the court must consider the whole history
of the case. In re B.NM. 856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and
convincing evidence is defined as testimony that is so clear, direct weighty and convincing as to
enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
in issue.

The amended petition for involuntary termination was filed on August 19, 2016. Mother's SCP
objectives were to obtain stable housing, attend CEU for dual diagnosis assessment, attend the
ARC for parenting classes, take a PCE and comply with the recommendations and visit with the
Children. (N.T. 9/13/16, pg. 16). Mother does not have appropriate housing, and has lived at five
different addresses since the Children came into care. At the start of this case in 2012, Mother was
offered housing at a shelter with the Children, but she refused and the Children had to be taken
into care. (N.T. 9/13/16, pgs. 16, 41). Mother currently lives in a house owned by a family
member, but does not have a lease for that house. (N.T. 9/13/16, pg. 18). Mother lives with her
baby, who is not in care. Mother has never had appropriate housing for herself, the baby and the
Children. (N.T. 9/13/16, pgs. 149-150). Mother testified that she worked two jobs, but was unable
to save enough money for a deposit on an appropriate house. (N.T. 9/13/16, pg. 172). Mother
received three PHMC housing grants, each of which was over a thousand dollars. These grants
are not intended to be given repeatedly, but are one-time payments to cover a deposit and first
month's rent. (N.T. 9/13/16,pgs.17,41-42,      174-176, 177-179). MotherneverattendedCEUfor
dual diagnosis assessment, and is not engaged in drug and alcohol treatment. Mother testified that
she had never had a mental health diagnosis, had never been on medication and had no history of
mental illness. (N.T. 9/13/16, pg. 164). In the past, Mother has both admitted and denied mental
health diagnoses and the use of prescription medications. (N.T. 9/13/16, pgs. 68, 85-87). CUA
referred Mother for mental health evaluation and services on January 25, 2016, but never received


                                            Page 6 of 13
any records showing that Mother was evaluated or began treatment.             (N.T. 9/13/16, pg. 21).
Mother testified that she did not do mental health intakes because they conflicted with her work
schedule. (N.T. 9/13/16, pg. 180). Mother first engaged consistently in mental health treatment
on June 14, 2016, and has not provided any documentation of her treatment. In the three months
she has been engaged, Mother attended five sessions.         (N.T. 9/13/16, pgs. 19, 157, 194-195).
Mother has Major Depressive Disorder. (N. T. 9/13/16, pg. 193). The CUA case manager testified
that Mother's mental health is still a concern, because Mother has mood swings and often curses
at CUA employees. (N.T. 9/13/16, pgs. 43-44, 83-84). Mother completed two parenting classes
at ARC, but the CUA case manager testified that Mother's behavior indicated that Mother would
need to complete the class a third time.       (N.T. 9/13/16, pgs. 22-23, 166-167).       Mother was
completely unable to explain anything she had learned at parenting classes, stating "I don't want
to say I didn't learn anything." (N.T. 9/13/16, pgs. 183-184). Mother completed a PCE in 2013,
which recommended that Mother engage in individual therapy. Mother did not engage until June
2016. The PCE stated that Mother was not ready to parent full-time. (N.T. 9/13/16, pg. 45-46).
Because so much time had passed, Mother was referred for a second PCE in early 2016. This
appointment was rescheduled several times due to Mother missing appointments. The most recent
appointment is scheduled for October 21, 2016. (N.T. 9/13/16, pgs. 27-28, 90). Mother originally
had supervised visitation in her own home, but during one visit she had a verbal altercation with
the foster parent. Visits were then moved to DHS. (N.T. 9/13/16, pg. 106). Since the visits were
moved, Mother has made six visits and missed thirteen. (N.T. 9/13/16, pgs. 95-96, 107). Mother
testified that she attended these thirteen visits, but that the CUA visitation coach did not show up.
This testimony was not credible. (N.T. 9/13/16, pgs. 151-152). At the time of the trial, Mother
had not seen the Children in a month. (N.T. 9/13/16, pg. 30, 94). Mother's behavior at visits is
not appropriate.   Mother spends most of her time at visits hold the baby, not interacting with the
Children.   (N.T. 9/13/16, pgs. 119-120). Child 1 does not want to interact with Mother during
visits.   (N.T. 9/13/16, pg. 116). Mother engages Child 2, who is seven, in age-inappropriate
conversations, as though they were teenage girlfriends. (N.T. 9/13/16, pgs. 108, 117-118). Mother
is not open to advice or redirection during visits, and is not able to provide for the Children at this
time. (N.T. 9/13/16, pgs. 101-102). Mother sometimes brings food to visits, but refused to give it
to the Children when they were hungry. She fed it to the baby instead. (N.T. 9/13/16, pg. 97).
Mother refused to sign consents for Children's trauma therapy at JJPI and at Child l's recent


                                             Page 7 of 13
hospitalization. Mother refuses to be involved in their therapy, forcing DHS to obtain court orders
authorizing treatment.    (N.T. 9/13/16, pgs. 24-25, 27-28, 196-198).       The Children had been
attending JJPI regularly while in Mother's care. It was only after their removal that attendance
became an issue, since Mother refuses to consent to care. (N.T. 9/13/16, pg. 62). Mother's refusal
to sign consents for the Children impaired their health and education. (N.T. 9/13/16, pgs. 47-48).
Looking back beyond the six-month period, Mother has attended court hearings and is able to
accurately recite her objectives.   (N.T. 9/13/16, pg. 159, 191-192). During the six month period
prior to the filing of the petitions, Mother has been performing fewer parental duties than at any
other time in the life of this case. Mother has demonstrated that she cannot or will not perform
parental duties.   As a result the trial court did not abuse its discretion by finding clear and
convincing evidence that Mother, by her conduct, had refused and failed to perform parental duties,
so termination under this section was proper.


The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(2).       This
section of the Adoption Act includes, as a ground for involuntary termination of parental rights,
the repeated and continued incapacity, abuse, neglect or refusal of the parent that causes the child
to be without essential parental care, control or subsistence necessary for his physical or mental
well-being; and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
not be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption o(C.A. W, 683 A.2d 911, 914 (Pa. Super. 1996).

Mother has demonstrated a pattern of noncompliance with her SCP objectives. Mother's SCP
objectives were to obtain stable housing, attend CEU for dual diagnosis assessment, attend ARC
for parenting classes, take a PCE and comply with the recommendations and visit with the
Children. (N.T. 9/13/16, pg. 16). Mother was also ordered to attend medical appointment and
sign consents for the Children. Mother does not have appropriate housing, and has lived at five
different addresses since the Children came into care. At the start of this case in 2012, when the
Children came into care a second time, Mother was offered housing at a shelter with the Children,
but she refused and the Children had to be taken into DHS care. (N.T. 9/13/16, pgs. 16, 41).
Mother currently lives in a house owned by a family member, but does not have a lease for that
house. (N.T. 9/13/16, pg. 18). Mother lives with her baby, who is not in care. Mother has never

                                            Page 8 of 13
had appropriate housing for herself, the baby and the Children.       (N.T. 9/13/16, pgs. 149-150).
Mother testified that she worked two jobs, but was unable to save enough money for a deposit on
an appropriate and stable house, and will not be able to obtain an appropriate house in the near
future. (N.T. 9/13/16, pg. 172). Mother received three PHMC housing grants, each of which was
over a thousand dollars. These grants are not intended to be given repeatedly, but are one-time
payments to cover a deposit and first month's rent. (N.T. 9/13/16, pgs. 17, 41-42, 174-176, 177-
 179). Mother never attended CEU for dual diagnosis assessment, and is not engaged in drug and
alcohol treatment.    Mother testified that she had never had a mental health diagnosis, had never
been on medication and had no history of mental illness. (N.T. 9/13/16, pg. 164). In the past,
Mother has both admitted and denied mental health diagnoses and the use of prescription
medications. (N .T. 9/13/16, pgs. 68, 85-87). CUA re-referred Mother for mental health evaluation
and services on January 25, 2016, but never received any records showing that Mother was
evaluated or began treatment.    (N.T. 9/13/16, pg. 21). Mother testified that she did not do mental
health intakes because they conflicted with her work schedule. (N.T. 9/13/16, pg. 180). Mother
first engaged consistently in mental health treatment on June 14, 2016, and has not provided any
documentation of her treatment.    In the three months she has been engaged, Mother attended five
sessions. (N.T. 9/13/16, pgs. 19, 157, 194-195). Mother has Major Depressive Disorder. (N.T.
9/13/16, pg. 193). The CUA case manager testified that Mother's mental health is still a concern,
because Mother has mood swings and often curses at CUA employees. (N.T. 9/13/16, pgs. 43-44,
83-84). Mother completed two parenting classes at ARC, but the CUA case manager testified that
Mother's behavior indicated that Mother would need to complete the class a third time. (N.T.
9/13/16, pgs. 22-23, 166-167). Mother was completely unable to explain anything she had learned
at parenting classes, stating "I don't want to say I didn't learn anything." (N.T. 9/13/16, pgs. 183-
184). Mother completed a PCE in 2013, which recommended that Mother engage in individual
therapy. Mother did not engage until June 2016. The PCE stated that Mother was not ready to
parent full-time.    (N.T. 9/13/16, pg. 45-46).   Because so much time had passed, Mother was
referred for a second PCE in early 2016. This appointment was rescheduled several times and is
currently scheduled for October 21, 2016. (N.T. 9/13/16, pgs. 27-28, 90). Mother originally had
supervised visitation in her own home, but during one visit she had a verbal altercation with the
foster parent.   Visits were then moved to DHS. N.T. 9/13/16, pg. 106). Since the visits were
moved, Mother has made six visits and missed thirteen. (N.T. 9/13/16, pgs. 95-96, 107). Mother


                                            Page 9 of 13
testified that she attended these thirteen visits, but that the CUA visitation coach did not show up.
This testimony was not credible. (N. T. 9/13/16, pgs. 151 - 152). At the time of the trial, Mother
had not seen the Children in a month. (N.T. 9/13/16, pg. 30, 94). Mother's behavior at visits is
not appropriate.    Mother spends most of her time at visits hold the baby, not interacting with the
Children.     (N.T. 9/13/16, pgs. 119-120). Child 1 does not want to interact with Mother during
visits.    (N.T. 9/13/16, pg. 116). Mother engages Child 2, who is seven, in age-inappropriate
conversations, as though they were teenage girlfriends. (N.T. 9/13/16, pgs. 108, 117-118). Mother
is not open to advice or redirection during visits, and is not able to provide safe parental care for
the Children at this time. (N.T. 9/13/16, pgs. 101-102). Mother sometimes brings food to visits,
but refused to give it to the Children when they were hungry. She fed it to the baby instead. (N. T.
9/13/16, pg. 97). Mother refused to sign consents for Children's trauma therapy at JJPI. Mother
refuses to be involved in their therapy, forcing DHS to obtain court orders authorizing treatment.
(N.T. 9/13/16, pgs. 24-25, 27-28, 196-198). The Children had been attending JJPI regularly while
in Mother's care. It was only after their removal that attendance became an issue, since Mother
would not sign consents. (N.T. 9/13/16, pg. 62). Mother's refusal to sign consents for the Children
impaired their health and education. (N.T. 9/13/16, pgs. 47-48). Mother has attended court
hearings and is able to accurately recite her objectives. (N.T. 9/13/16, pgs. 159, 191-192). Mother
has failed to take affirmative steps to complete her objectives and place herself in a position to
parent the Children. In fact, Mother's actions have made her less able to parent the Children.
Mother has become less consistent in visiting the Children, and has even interfered with their
treatment at JJPI by refusing to sign consents. Mother's conduct and failure to comply with court
orders shows that Mother would be unable to remedy the causes of her incapacity in order to
provide the Children with essential parental care, control or subsistence necessary for their
physical and mental well-being. The Children need permanency, which Mother cannot provide.
Termination under this section was also proper.

The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(S), which
permits termination when:
          The child has been removed from the care of the parent by the court or under a voluntary
          agreement with an agency, 12 months or more have elapsed from the date of removal or
          placement, the conditions which led to the removal or placement of the child continue to
          exist and termination of parental rights would best serve the needs and welfare of the child.


                                              Page 10 of 13
This section does not require the court to evaluate a parent's willingness or ability to remedy the
conditions which initially caused placement or the availability or efficacy of DHS services offered
to the parent, only the present state of the conditions. In re: Adoption o{KJ, 938 A.2d 1128, 1133
(Pa. Super. 2009). The party seeking termination must also prove by clear and convincing
evidence that the termination is in the best interest of the child. The best interest of the child is
determined after consideration of the needs and welfare of the child such as love comfort, security
and stability. In re Bowman, A.2d 217 (Pa. Super. 1994). See also In re Adoption ofTT.B .. 835
A.2d 387, 397 (Pa. Super. 2003).

The Children in this case have been in DHS custody since February 27, 2012 - fifty-five months
at the time of the trial. The Children were removed because Mother was unable to parent.
Mother's main barriers to reunification are appropriate and stable housing, mental heath and
parenting classes. Mother does not have appropriate housing, and has never had appropriate
housing for herself, the Children and her baby. (N.T. 9/13/16, pgs. 18, 149-150, 172). Mother has
received a number of PHMC housing assistance grants, but has consistently failed to maintain
housing. (N.T. 9/13/16, pgs. 17, 41-42, 174-176, 177-179). She has even refused housing in a
shelter, leading to the Children being taken into DHS care. (N.T. 9/13/16, pgs. 16, 41). Mother
has never been assessed by CEU for drug and alcohol issues, despite court orders. Mother has
denied having mental health issues. (N.T. 9/13/16, pg. 164). Mother admitted her mental health
diagnoses and prescription medications to CUA. (N.T. 9/13/16, pgs. 68, 85-87). Mother has Major
Depressive Disorder. (N.T. 9/13/16, pg. 193). CUA re-referred Mother for mental health
evaluation and services on January 25, 2016, but Mother did not attend the evaluation, because it
conflicted with her work. (N.T. 9/13/16, pgs. 21, 180). Mother first engaged consistently in mental
health treatment on June 14, 2016, and has not provided any documentation of her treatment. In
the three months she has been engaged, Mother attended five sessions. (N.T. 9/13/16, pgs. 19,
157, 194-195). The CUA case manager testified that Mother's mental health is still a concern,
because Mother has mood swings and often curses at CUA employees. (N.T. 9/13/16, pgs, 43-44,
83-84). Mother completed two parenting classes at ARC, but the CUA case manager testified that
Mother's behavior indicated that Mother would need to complete the class a third time. (N.T.
9/13/16, pgs. 22-23, 166-167). Mother was completely unable to explain anything she had learned
at parenting classes, stating "I don't want to say I didn't learn anything." (N.T. 9/13/16, pgs. 183-


                                           Page 11 of 13
184). Mother attends court hearings and knows her objectives. (N.T. 9/13/16, pgs. 159, 191-192).
As of the time of the trial, Mother had not remedied the conditions which brought the Children
into care, and was not ready to parent safely. (N.T. 9/13/16, pgs. 22-23, 27-28, 101-102). The
Children are placed in pre-adoptive homes, with foster parents who provide for their needs. (N.T.
9/13/16, pgs. 29, 50). The Children do not want to visit with Mother, and throw tantrums. (N.T.
9/13/16, pgs. 80-81, 98-99). Child 1 does not consider Mother to be his mother. (N.T. 9/13/16,
pg. 49). Mother has missed thirteen of the last twenty-two visits. (N.T. 9/13/16, pgs. 95-96, 107).
During visits, Mother mostly interacts with her baby, not the Children. (N.T. 9/13/16, pgs. 119-
120). The Children do not have healthy, age-appropriate relationships with Mother. (N. T. 9/13/16,
pgs. 108, 116, 117-118). Termination of Mother's parental rights is in the best interest of the
Children. (N.T. 9/13/16, pgs. 29, 47-48, 50, 101-102). DHS's witnesses were credible. Mother
is not ready, willing or able as of today to parent the Children full-time. The record contains clear
and convincing evidence that the trial court did not abuse its discretion and termination under this
section was also proper.


After a finding of any grounds for termination under Section (a), the court must, under 23
Pa.C.S.A. §2511 (b), also consider what - if any - bond exists between parent and child. In re
Involuntary Termination of C. W.S.M. and KA.L.M, 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would destroy
an existing, necessary and beneficial relationship". In re Adoption of TB.B. 835 A.2d 387, 397
(Pa. Super. 2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re KZ.S., 946 A.2d 753, 762-763 (Pa. Super.
2008). In cases where there is no evidence of any bond between the parent and child, it is
reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. In re KZ.S. at 762-763. However under 23 Pa.C.S.A.
§2511(b), the rights of a parent shall not be terminated solely on the basis of environmental factors
such as inadequate housing, furnishings, income, clothing and medical, if found to be beyond the
control of the parent.

Mother's visits with the Children have never been consistent. She has missed thirteen of the last
twenty-two visits. (N.T. 9/13/16, pgs. 95-96, 107). Mother never asks CUA about the Children.
(N.T. 9/13/16, pgs. 22-23). During visits, Mother mostly interacts with her baby, not the Children.

                                            Page 12 of 13
(N.T. 9/13/16, pgs. 119-120). Mother fed only the baby with food she had brought to a visit,
allowing the Children to remain hungry. (N.T. 9/13/16, pg. 97). The Children do not have healthy,
age-appropriate    relationships   with Mother.     Mother does not have a positive, beneficial
relationship with the Children. (N.T. 9/13/16, pgs. 108, 116, 117-118). The Children do not want
to visit with Mother, and throw tantrums.         Child 1 must be physically carried, kicking and
screaming, to the visits. (N.T. 9/13/16, pgs. 80-81, 98-99). Child 1 does not consider Mother to
be his mother. (N.T. 9/13/16, pg. 49). They would suffer no irreparable harm if Mother's rights
were terminated.    (N.T. 9/13/16, pgs. 47-48).    Mother called to former CUA supervisor as her
witness to indicate that during the time between December 11, 2015, and March 30, 2016, the
Children would have suffered irreparable harm if Mother's right were terminated. However, the
trial court found Mother's witness not credible since the witness never observed any visits between
Mother and the Children, and never spoke to the Children. (N.T. 9/13/16, pgs. 139-145). The
Children are placed in pre-adoptive homes, with foster parents who provide for their needs. (N. T.
9/13/16, pgs. 29, 50). Termination of Mother's parental rights is in the best interest of the Children.
(N.T. 9/13/16, pgs. 29, 47-48, 50, 101-102). Consequently, the court did not abuse its discretion
when it found that it was clearly and convincingly established that there was no parental bond with
Mother, and that termination of Mother's parental rights would not destroy an existing beneficial
relationship.


Conclusion:
For the aforementioned reasons, the trial court found that DHS met its statutory burden by clear
and convincing evidence regarding termination of Mother's parental rights pursuant to 23
Pa.C.S.A. §251 l(a)(l), (2), (8) and (b) since it would best serve the Children's emotional needs
and welfare. The trial court's termination of Mother's parental rights was proper and should be
affirmed.




                                            Page 13 of 13
                         IN THE COURT OF COMMON PLEAS
                        FOR THE COUNTY OF PHILADELPHIA
                             FAMILY COURT DIVISION


In the Interest of Z.T.-D.N., a Minor                     CP-5 l-DP-0012032-2010
                                                          CP-51-AP-0000186-2014
In the Interest of Z.N.N., a Minor                        CP-51-DP-0012031-2010
                                                          CP-51-AP-0000187-2014

                                                          FID: 51-FN-471113-2009

APPEAL OF: C.N., Mother                                  3108/3109 EDA 2016



                                         PROOF OF SERVICE
I hereby certify that this court is serving, today, November 10, 2016, the foregoing Opinion, by regular

mail, upon the following persons:


Barbara Ash, Esq.
City of Philadelphia Law Dept.                            Patricia A. Cochran, Esq.
1515 Arch Street, l 61h Floor                             1800 Jfk Blvd Ste 300
Philadelphia, PA 19102                                    Philadelphia, PA 19103
Counsel for DHS                                           Counsel for Father

Aaron A. Mixon, Esq.                                      Lindsey Renae Alexander, Esq.
Address: Mixon, Charles-Asar, & Assoc., LLC               Support Center for Child Advocates
100 S. Broad Street                                       1900 Cherry St
Suite 1518                                                Philadelphia, PA 19103-1405
Counsel for Mother                                        Child Advocate




                                                   By~5L
                                                   Turner N. Falk
                                                   Law Clerk to the Hon. Joseph L. Fernandes
                                                   Philadelphia Court of Common Pleas, Family Division
                                                   1501 Arch St, Room 1431
                                                   Philadelphia, Pa. 19102 T: (215) 686-2660